United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604


                                       September 12, 2008

                                              Before

                                 Richard A. Posner, Circuit Judge

                                 Kenneth F. Ripple, Circuit Judge

                                 Daniel A. Manion, Circuit Judge




No. 07‐1426

CHRISTOPHER R. PAVEY,                                  Appeal from the United States
          Plaintiff‐Appellee,                          District Court for the Northern
                                                       District of Indiana, South Bend
          v.                                           Division.

PATRICK CONLEY, ROBERT WATTS,                          No. 03 C 662
LAURENCE GROTT, et al.,
          Defendants‐Appellants.                       Robert L. Miller, Jr., Chief Judge.




                                           O R D E R

       The slip opinion in this case, issued on June 5, 2008, is hereby amended as follows:
The paragraph that begins on page 5 of the slip opinion (“The sequence to be followed…”),
and the next paragraph, which is on page 6 (“We emphasize that…”), are replaced by the
following:

             The sequence to be followed in a case in which exhaustion is contested is
        therefore as follows: (1) The district judge conducts a hearing on exhaustion and
        permits whatever discovery relating to exhaustion he deems appropriate. (2) If the
Appeal No. 07‐1426                                                                      Page 2

    judge determines that the prisoner did not exhaust his administrative remedies,
    the judge will then determine whether (a) the plaintiff has failed to exhaust his
    administrative remedies, and so he must go back and exhaust; (b) or, although he
    has no unexhausted administrative remedies, the failure to exhaust was innocent
    (as where prison officials prevent a prisoner from exhausting his remedies), and so
    he must be given another chance to exhaust (provided that there exist remedies
    that he will be permitted by the prison authorities to exhaust, so that he’s not just
    being given a runaround); or (c) the failure to exhaust was the prisoner’s fault, in
    which event the case is over. (3) If and when the judge determines that the
    prisoner has properly exhausted his administrative remedies, the case will
    proceed to pretrial discovery, and if necessary a trial, on the merits; and if there is
    a jury trial, the jury will make all necessary findings of fact without being bound
    by (or even informed of) any of the findings made by the district judge in
    determining that the prisoner had exhausted his administrative remedies.

    We emphasize that in the ordinary case discovery with respect to the merits
    should be deferred until the issue of exhaustion is resolved. If merits discovery is
    allowed to begin before that resolution, the statutory goal of sparing federal courts
    the burden of prisoner litigation until and unless the prisoner has exhausted his
    administrative remedies will not be achieved. But we do not want to place the
    district courts of this circuit in a straitjacket. There may be exceptional cases in
    which expeditious resolution of the litigation requires that some discovery be
    permitted before the issue of exhaustion is resolved. The present case is one in
    which the exhaustion issue and the merits issue share common facts (the facts
    relating to the gravity of the injury to the plaintiff’s arm), so that discovery
    targeted on exhaustion may well produce evidence or leads relating to the merits.